 


109 HR 3500 IH: Prekindergarten Access Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3500 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide grants to States to establish, expand, or enhance prekindergarten programs for children who are not yet enrolled in kindergarten. 
 
 
1.Short titleThis Act may be cited as the Prekindergarten Access Act of 2005. 
2.Prekindergarten programTitle V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is amended by adding at the end the following: 
 
EPREKINDERGARTEN PROGRAMS 
5701.FindingsThe Congress finds the following: 
(1)Countless studies have shown what every parent already knows: High-quality preschool education programs work. They prepare children to learn when they go to school, and the programs increase the success of students throughout their lives. 
(2)Children who get a high-quality prekindergarten education are less likely to repeat a grade level and have less need for special education instruction than those with no prekindergarten experience. 
(3)Prekindergarten programs make a significant difference in the lives of children from low-income families. A recent study found that children in high-quality child care programs had better thinking and attention skills, better mathematics and pre-reading skills, and fewer behavioral problems. 
(4)In a study following children to age 21 who received high-quality early childhood education, such children were more likely to have enrolled in college, been employed, and delayed parenthood. 
5702.DefinitionsFor purposes of this part: 
(1)PrekindergartenThe term prekindergarten means a program serving children who are 3, 4, or 5 years of age that supports children’s cognitive, social, emotional, and physical development and helps prepare children for the transition to kindergarten. 
(2)Eligible prekindergarten providerThe term eligible prekindergarten provider includes a child care program, Head Start agency, or school that— 
(A)has met applicable State licensing requirements and has obtained accreditation by a national accrediting body with demonstrated experience in accrediting child care, prekindergarten programs, or schools; or 
(B)agrees to obtain such accreditation not later than 3 years after receipt of a grant under this part. 
(3)Prekindergarten TeacherThe term prekindergarten teacher means an individual who has or is working toward a bachelor of arts degree in early childhood development. 
5703.Program authorized 
(a)In GeneralThe Secretary may provide grants to a State with an approved application under subsection (b) to allow such State to establish or expand prekindergarten early learning programs by eligible prekindergarten providers and local educational agencies in partnership with early childhood programs, organizations, or agencies that serve prekindergarten school children. 
(b)State application 
(1)In generalThe State shall designate a State agency to administer, including the receipt and administration of funds and the evaluation of the program, the State-funded prekindergarten program funded under this part. 
(2)State applicationThe appropriate agency shall submit an application to the Secretary that includes— 
(A)an assurance that the State will provide non-Federal matching funds equal to not less than 20 percent of the award; and 
(B)a description of— 
(i)how grant funds will be used to expand or enhance existing efforts across the State in providing access to high-quality prekindergarten programs; 
(ii)how the State will collaborate with local child care agencies and councils, including local child care resource and referral agencies; 
(iii)how grant funds will be used to supplement and not supplant existing Federal, State, local and private funds used for prekindergarten programs; 
(iv)how the State will ensure that grant funds are provided to a range of types of eligible prekindergarten providers; 
(v)how the State will help eligible prekindergarten providers attract and retain qualified prekindergarten teachers; 
(vi)how the State will identify the eligible children and eligible prekindergarten providers; and 
(vii)how the State will give priority to full-time prekindergarten programs, including the expansion of existing part-time programs into full-time programs. 
5704.Local applications 
(a)In GeneralA local educational agency or eligible prekindergarten provider, as the case may be, that desires to receive a grant under this part shall submit an application to the State agency designated under section 5703(b) at such time, in such manner, and containing such information as such agency may reasonably require. 
(b)Special RuleIf the State prekindergarten program is not operated through the local educational agency, then the State shall award subgrants to eligible prekindergarten providers that currently administer prekindergarten programs at the local level. 
(c)ContentAn application referred to in subsection (a), at a minimum, shall— 
(1)demonstrate a need for the establishment, enhancement, or expansion of a prekindergarten program; 
(2)describe how the local educational agency or eligible prekindergarten provider collaborates with local early childhood councils and agencies; 
(3)provide an assurance that each individual hired is qualified to teach children at the prekindergarten level; 
(4)provide an assurance that the ratio of teachers or child development specialists to children shall not exceed 1 to 10; 
(5)provide a description of how funds will be used to coordinate with and enhance, but not duplicate or supplant, early childhood programs serving eligible children that exist in the community; 
(6)describe how the agency or eligible prekindergarten provider will use a collaborative process with organizations and members of the community that have an interest and experience in early childhood development and education to establish, expand, or enhance prekindergarten programs; 
(7)describe how the program will meet the diverse needs of children, ages 3 through 5, in the community who are not enrolled in kindergarten, including children with disabilities or whose native language is other than English; 
(8)describe how the agency or eligible prekindergarten provider will collaborate with local schools to ensure a smooth transition for participating students from early childhood education to kindergarten and early elementary education; 
(9)describe the results the programs are intended to achieve, and what tools will be used to measure the progress in attaining those results; and 
(10)provide an assurance that none of the funds received under this part may be used for the construction or renovation of existing or new facilities (except for minor remodeling needed to accomplish the purposes of this part). 
5705.Uses of funds 
(a)In GeneralAn agency or eligible prekindergarten provider that receives a grant award under this part shall use funds received through the grant to establish, enhance, or expand prekindergarten programs for children, ages 3 through 5, who are not enrolled in kindergarten, including— 
(1)providing a program that focuses on the developmental needs of participating children, including their social, cognitive, physical, and language-development needs, and using research-based approaches that build on competencies that lead to school success, particularly in language and literacy development and in reading; 
(2)paying the costs of purchasing educational equipment, including educational materials, necessary to provide a high-quality program; 
(3)pursuing accreditation by a national accreditation body with demonstrated experience in accreditation of prekindergarten programs, to be obtained not later than 3 years after the date of receipt of funds under this part; 
(4)helping prekindergarten teachers pursue and attain the credential and degree requirements established by the State and provide a stipend for attaining educational or professional development; and 
(5)meeting the needs of working parents. 
(b)Permissible Use of FundsAn agency or eligible prekindergarten provider that receives a grant award under this part may use funds received through the grant to pay for transporting students to and from a prekindergarten program. 
5706.Reporting 
(a)Local ReportsEach local educational agency or eligible prekindergarten provider that receives a grant award under this part shall submit an annual report to the designated State agency that reviews the effectiveness of the prekindergarten program established with funds provided under this part on— 
(1)number and ages of children served, including information (disaggregated by family income, race, disability, native language); 
(2)number of hours of service per day and number of months; 
(3)number of prekindergarten teachers; and 
(4)other sources of Federal, State, local, and private funds used to operate a program. 
(b)Report to CongressThe Secretary shall submit an annual report to the Congress that evaluates the prekindergarten programs established under this part. 
5707.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $2,000,000,000 for fiscal year 2006, $4,000,000,000 for fiscal year 2007, $5,000,000,000 for fiscal year 2008, $8,000,000,000 for fiscal year 2009, and $10,000,000,000 for fiscal year 2010.. 
 
